Affirmed and Memorandum Opinion filed June 29, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00682-CR

                   DARRYL WAYNE GRIFFIN, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1635186

                         MEMORANDUM OPINION

      A jury found appellant guilty of aggravated robbery and assessed
punishment at thirty-six years’ confinement. In two issues, appellant contends that
the evidence is legally insufficient and that his Sixth Amendment right to confront
the complainant was violated. We affirm.
                      I.    SUFFICIENCY OF THE EVIDENCE

      We first address appellant’s second issue challenging the sufficiency of the
evidence to support his conviction. See, e.g., Price v. State, 502 S.W.3d 278, 281
(Tex. App.—Houston [14th Dist.] 2016, no pet.). Appellant concedes that he stole
the complainant’s bag, but he contends that the evidence is insufficient to prove
beyond a reasonable doubt that he caused bodily injury.            Referring to a
surveillance video of the robbery, he contends that there is insufficient evidence
that he made any contact with the complainant or caused her to fall when he
grabbed the bag.

A.    Legal Principles

      When reviewing the sufficiency of the evidence, we consider all of the
admitted evidence in the light most favorable to the verdict to determine whether a
rational jury could find the essential elements of the offense beyond a reasonable
doubt. Stahmann v. State, 602 S.W.3d 573, 577 (Tex. Crim. App. 2020). The jury
is the sole judge of the witnesses’ credibility and the weight to be given to their
testimony. Id. Juries can draw any reasonable inference from the facts so long as
each inference is supported by the evidence. Id. To sustain a conviction for
aggravated robbery, as pleaded in this case, the State had to prove that appellant,
among other things, recklessly caused bodily injury to the elderly complainant.
See Tex. Penal Code § 29.03(a)(3)(A).

      A defendant’s conduct must be a direct cause of the harm suffered although
it need not be the only cause; it may be a concurrent cause. Williams v. State, 235
S.W.3d 742, 755 (Tex. Crim. App. 2007); see Tex. Penal Code § 6.04(a) (“A
person is criminally responsible if the result would not have occurred but for his
conduct, operating either alone or concurrently with another cause, unless the
concurrent cause was clearly sufficient to produce the result and the conduct of the
                                         2
actor clearly insufficient.”). A defendant is criminally responsible if his acts cause
a result that is within the scope of the risk for which the defendant was aware. See
Williams, 235 S.W.3d at 764 (for offense requiring recklessly causing serious
bodily injury). That is, causation may be proven even if there is an intervening
cause so long as the intervening cause is reasonably foreseeable. See id. at 764–65.

B.    The Evidence

      The complainant was a ninety-two-year-old woman who walked with a cane.
The complainant’s caregiver testified that they went to the complainant’s bank.
The complainant carried a shopping bag instead of a regular purse. While the
caregiver was walking with the complainant to their car, appellant approached
them and asked for change.        He then grabbed the complainant’s bag.          The
caregiver testified, “He kept yanking and yanking and yanking. And the last shake
that he did, it broke her hip.” The caregiver testified that after appellant grabbed
the bag, the complainant “falls to the ground, and he takes off running.” The
caregiver testified that she did not have any physical contact with the complainant.

      A witness near the bank saw an elderly lady and her caregiver exit the bank,
and appellant “snatched the lady’s purse.” The witness chased appellant but could
not catch him. When the witness returned to the bank, the complainant “was still
laying there.” He testified, “She was hurt.”

      A nurse testified that she saw the complainant in the hospital.             The
complainant had a broken hip that required surgery. The trial court admitted into
evidence the complainant’s hospital records, which include statements such as:

      The patient is a 92 y.o. female who presents with right hip pain after
      she was assaulted on the morning of 03/06/2017. She states that an
      assailant ran up from behind, pushed her to the ground and stole her
      purse, then ran away. She felt immediate right hip pain and the
      inability to bear weight.

                                          3
         The trial court admitted into evidence Exhibit 19, a video of appellant’s
interrogation. Appellant confessed to snatching the complainant’s purse but denied
that the complainant fell to the ground.        The court admitted Exhibit 1, a
surveillance video from the bank. The video shows appellant follow the caregiver
and complainant to their car. In this screenshot, appellant is in the background, the
caregiver is on the left, and the complainant is on the right as they approach the
passenger side of their car:




Appellant approaches the women as they stand between two parked cars, and he
lunges forward and downward at the complainant. The complainant falls to the
ground within one second of appellant snatching the bag.            Here are eight
consecutive frames from the video (left to right), comprising two seconds of the
video:




                                         4
C.    Analysis

      Appellant contends that there is no evidence he “caused” an injury to the
complainant because the “video in this case clearly demonstrates that Appellant did
not cause the victim to fall.” Appellant does not dispute that the complainant
suffered a bodily injury. Appellant notes that his counsel at trial argued that the
caregiver bumped into the complainant and caused her to fall.

      The video, however, does not disprove the caregiver’s testimony and
hospital records, which indicate that appellant caused the complainant to fall when
                                        5
he grabbed her bag. See Castilla v. State, 374 S.W.3d 537, 540 (Tex. App.—San
Antonio 2012, pet. ref’d) (holding that video, which was of poor quality, did not
render evidence legally insufficient because the video did not conclusively
disprove the eyewitness’s testimony); see also Cancino v. State, No. 13-17-00417-
CR, 2019 WL 2049208, at *7–9 (Tex. App.—Corpus Christi May 9, 2019, no pet.)
(mem. op.) (holding that evidence was legally sufficient to reject self-defense
claim because the video was inconclusive and did not directly contradict the
testimony upon which the jury based is verdict); Thompson v. State, No. 05-13-
01620-CR, 2014 WL 6736922, at *3 (Tex. App.—Dallas Dec. 1, 2014, pet. ref’d)
(mem. op.) (holding that evidence was legally sufficient despite video not showing
the assault because the video was not conclusive support for either the officers’ or
defendant’s version of events; “therefore the trial court was required to make its
finding of guilt or innocence based on the credibility of the witnesses”); cf. Miller
v. State, 393 S.W.3d 255, 263 (Tex. Crim. App. 2012) (appellate courts defer to a
trial court’s findings of fact unless there is conclusive evidence contradicting the
testimony upon which the trial court relied, such as a video that presents
“indisputable visual evidence”).

      In addition to the caregiver’s testimony and hospital records providing direct
evidence of causation, the jury could have rationally inferred that appellant’s
“yanking” the bag from the arms of an elderly woman, who walked with a cane,
caused her to fall. Indeed, the video shows the complainant fall within a second of
appellant grabbing the bag. The video does not indisputably show the caregiver
bump into the complainant. But even if the caregiver bumped into the complainant
during the theft, this intervening cause would be reasonably foreseeable when
snatching a bag from an elderly woman in a confined space, and the complainant’s
falling to the ground is a result that is within the scope of the risk for which


                                         6
appellant would be aware. See Williams, 235 S.W.3d at 764–65; see also Tex.
Penal Code § 6.04(a).

      Considering all of the admitted evidence in the light most favorable to the
verdict, a rational jury could have found beyond a reasonable doubt that appellant
caused bodily injury to the complainant. Appellant’s second issue is overruled.

                         II.   CONFRONTATION CLAUSE

      In his first issue, appellant contends that his Sixth Amendment right to
confrontation was violated because the State did not produce the complainant at
trial. Appellant refers to the complainant’s out-of-court statements, contained in
the medical records, that she was assaulted and pushed. He contends that the
medical records were testimonial in nature.

      The Confrontation Clause of the Sixth Amendment to the United States
Constitution prohibits the admission of testimonial statements unless the declarant
is unavailable to testify and the accused had a prior opportunity for cross-
examination. Stringer v. State, 241 S.W.3d 52, 56 (Tex. Crim. App. 2007). A
defendant must object to evidence when it is offered to preserve error from the
admission of statements in violation of the Confrontation Clause. See Craven v.
State, 579 S.W.3d 784, 787–88 (Tex. App.—Houston [14th Dist.] 2019, no pet.);
see also Davis v. State, 313 S.W.3d 317, 347 (Tex. Crim. App. 2010).

      Here, the trial court admitted the medical records containing the complained-
of statements during the nurse’s testimony. Appellant’s counsel said he had “no
objection” to the admission of the medical records. Three other witnesses testified,
and the State rested its case. Then, appellant moved for an instructed verdict. He
argued that the absence of the complainant at trial violated the Confrontation
Clause.


                                         7
       Appellant’s complaint was not timely and did not preserve error in the
admission of the statements contained in the medical records. See Torres v. State,
424 S.W.3d 245, 256 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d) (no error
preserved for Confrontation Clause complaint raised for the first time in a motion
for directed verdict after the State rested its case in chief); see also Craven, 579
S.W.3d 787–88 (no error preserved for Confrontation Clause complaint raised for
the first time during closing argument); cf. Stubblefield v. State, 477 S.W.2d 566,
568 (Tex. Crim. App. 1972) (no error preserved when the defendant did not object
to evidence when it was offered, and his complaint about an illegal search and
seizure was made for the first time in a motion for directed verdict after the State
rested its case).

       Appellant’s first issue is overruled.

                                     III.   CONCLUSION

       Having overruled both of appellant’s issues, we affirm the trial court’s
judgment.




                                             /s/       Ken Wise
                                                       Justice


Panel consists of Justices Wise, Bourliot, and Massengale.1
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
           Former Justice Michael Massengale sitting by assignment.

                                                   8